Title: [Diary entry: 31 March 1786]
From: Washington, George
To: 

Friday 31st. Thermometer at 56 in the Morng.— at Noon and  at Night. Raining a little before day with thunder & lightning—after which it misted till towds. Noon when there were appearances of its clearing; but in the afternoon it rained pretty smartly, and continued threatning. Wind No. & No. West sometime No. E. Walked to my Plantation in the Neck where, tho’ the ground was nearly prepared for my grape Seeds I could not sow them on acct. of the Weather. Got my Paddock fence quite inclosed except along the margin of the Rivr. In the afternoon, George Washington and his wife arrived in Colo. Bassetts Chariot.